Mr. Justice McSurely delivered the opinion of the court. The City charges that the defendant by exhibiting in his show windows a copy of the painting by Paul Chabas, named “September Morn,” violated the section of the Municipal Code which forbids the exhibiting of any “indecent or lewd” picture. Upon trial a jury acquitted the defendant. Complaint is made of rulings on objections to questions, and on the admissibility of testimony, which we shall not discuss, as our opinion on these points would not alter our conclusion that no other verdict than that returned should stand. This conclusion follows an inspection of the picture, which is an exhibit before us. It is not indecent, although this may not be said of much of the exploiting of it. It does not come within the interdiction of the ordinance, and the judgment is affirmed. Affirmed.